
	

115 S3359 IS: Aretha Franklin Congressional Gold Medal Act
U.S. Senate
2018-08-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3359
		IN THE SENATE OF THE UNITED STATES
		
			August 21, 2018
			Ms. Harris (for herself, Mr. Hatch, Ms. Stabenow, Mr. Peters, Mr. Coons, Mr. Booker, Mrs. Gillibrand, Mr. Carper, Mr. Jones, Ms. Hirono, Ms. Warren, Mr. Kaine, Mr. Durbin, Mr. Manchin, Mr. Nelson, Ms. Duckworth, Ms. Cortez Masto, Ms. Klobuchar, Mrs. Feinstein, Mr. Whitehouse, and Ms. Hassan) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To posthumously award a Congressional Gold Medal to Aretha Franklin in recognition of her
			 contributions of outstanding artistic and historical significance to
			 culture in the United States.
	
	
		1.Short title
 This Act may be cited as the Aretha Franklin Congressional Gold Medal Act.
 2.FindingsThe Congress finds that— (1)Aretha Franklin was born on March 25, 1942, in Memphis, Tennessee and died peacefully at her home in Detroit, Michigan surrounded by family and loved ones on August 16, 2018;
 (2)Aretha Franklin’s musical talents have influenced generations of musicians and political leaders, creating a legacy that spans an incredible 6 decades;
 (3)Aretha Franklin, dubbed the Queen of Soul, was the first woman ever inducted into the Rock and Roll Hall of Fame, was a 2005 recipient of the Presidential Medal of Freedom, and a 1999 recipient of the National Medal of Arts and Humanities Award, among other accolades;
 (4)Aretha Franklin’s music served as a 1960s call to action that inspired thousands to join civil rights movements and still resonates across these movements today;
 (5)Aretha Franklin’s contributions go beyond music and arts; (6)Aretha Franklin was also a philanthropist who supported causes that advanced civil rights, human health, and gender equality;
 (7)Aretha Franklin’s talents instilled hope, uplifted generations, and changed the lives of millions of people across the globe;
 (8)the City of Detroit shaped Aretha’s life and music, as her father and church introduced her to local Motown artists; and
 (9)in return, Aretha made countless contributions to the City of Detroit and few people have played a greater role in shaping the culturally and socially relevant discography in the United States than Aretha Franklin.
			3.Congressional gold medal
 (a)Presentation authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the posthumous presentation, on behalf of Congress, of a gold medal of appropriate design in commemoration of Aretha Franklin, in recognition of her outstanding artistic and historical significance to the culture of the United States.
 (b)Design and strikingFor purposes of the presentation referred to in subsection (a), the Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary.
 4.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 3 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal.
		5.Status of medals
 (a)National medalsThe medal struck pursuant to this Act is a national medal for purposes of chapter 51 of title 31, United States Code.
 (b)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.
			6.Authority to use fund amounts; proceeds of sale
 (a)Authority To use fund amountsThere is authorized to be charged against the United States Mint Public Enterprise Fund, such amounts as may be necessary to pay for the costs of the medals struck pursuant to this Act.
 (b)Proceeds of saleAmounts received from the sale of duplicate bronze medals authorized under section 4 shall be deposited into the United States Mint Public Enterprise Fund.
			
